Citation Nr: 0914574	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from November 1973 to November 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case is currently under the 
jurisdiction of the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned at a Travel 
Board hearing in Montgomery, Alabama in December 2007.  A 
transcript of this proceeding is associated with the claims 
folder.  While at the December 2007 hearing the Veteran 
submitted additional private medical evidence dated in 
September 1977 along with a waiver of RO review. 


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current back disorder with his period of service.


CONCLUSION OF LAW

Service connection for degenerative disc disease, low back is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
current back disorder is related to his service with the 
United States Army from November 1973 to November 1976.  
Specifically, the Veteran contends that he his current back 
disorder is related to an in-service injury to the low back 
in March 1975.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    



Analysis

Service treatment records show that the Veteran injured his 
back in March 1975 after lifting heavy bags onto a truck.  A 
June 1975 medical report also shows complaints of right sided 
low back pain.  The Veteran's August 1976 separation 
examination shows a normal spine and in the Veteran's August 
1976 "Report of Medical History" he denied recurrent back 
pain.  

After service, the Veteran sought employment as a civilian 
warehouseman for the United States Army.  He was afforded a 
pre-employment examination of the spine in September 1977 
which indicated that the radiographic report was negative.  
This examination report also showed complaints of back pain 
in 1978. 

The Veteran remained employed as a warehouseman for the 
United States Army until he was awarded disability retirement 
in approximately October 2001.  Medical records associated 
with his employment as a warehouseman show that the Veteran 
injured his back on several occasions, particularly in August 
1981, March 1984, May 1989, and February 1991.  These 
injuries to the back were usually incurred as a result of 
heavy lifting.  Private medical records dated from March 1984 
to September 2004 also show treatment for injuries to the 
back and show degenerative disc disease of the low back.  

The Veteran was afforded a VA examination in December 2008.  
Upon physical and X-ray examination the examiner diagnosed 
the Veteran with degenerative disc disease with slight 
dextrosciolosis of the lumbar spine.  Upon review of the 
claims file the examiner opined that the Veteran's current 
back disorder was less likely than not caused by the March 
1975 injury to the Veteran's back during military service.  
The examiner noted that while the Veteran did have a 
documented injury to the back while on active duty, this was 
an acute injury that resolved after June 1975.  This is 
supported by a negative inquiry for historical recurrent back 
pain in August 1976.  There was no documentation of recurrent 
or chronic back pain occurring after the initial incident and 
the Veteran was discharged in 1976.  The examiner noted that 
there was no documentation of recurrent complaints or 
treatment for chronic back low back pain between 1976 and 
1984.  While the Veteran reported chronic low back pain since 
1976 during a 2004 examination, there is no objective 
evidence of a back disorder until 1984.  The claims file 
shows several intervening on-the-job injuries to the back 
post-service, specifically in March 1984, March 1989, and 
November 1992.  The Veteran did not seek regular treatment 
for his back pain until after the 1984 injury to his back.  
Consequently, the examiner opined that the Veteran's current 
back pain was less likely due to active duty and more likely 
due to the work-related injury in 1984, after which time the 
Veteran's back pain became chronic.  

Given the evidence of record, the Board finds that service 
connection for degenerative disc disease of the low back is 
not warranted on a presumptive or a direct basis.  First, 
there is no evidence of degenerative disc disease of the low 
back during service or within one year after separation from 
active service.  While the Veteran's service treatment 
records show an injury to the back in March 1975, the 
Veteran's August 1976 separation examination shows a normal 
spine and in the Veteran's August 1976 "Report of Medical 
History" he denied recurrent back pain.  Also, an 
examination of the spine less than a year after the Veteran's 
separation from service in September 1977 showed a normal 
spine.  Furthermore, the December 2008 VA examiner opined 
that the Veteran's current back disorder is not related to 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  There are no other contrary medical opinions of 
record.  The opinion of the December 2008 VA examiner is 
highly probative and outweighs the other evidence of record, 
including the Veteran's testimony and contentions.  As such, 
service connection is not in order.
  
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).
                                                                           
VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of the disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for degenerative disc disease, low back is 
denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


